 


109 HRES 795 EH: 
U.S. House of Representatives
2006-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 795 
In the House of Representatives, U. S.,

May 18, 2006
 
RESOLUTION 
 
 
 
Whereas on April 24 and 26, 2006, a series of explosions at Dahab and in Northern Sinai, Egypt, planned and carried out by terrorists, resulted in the deaths of scores of civilians and the injury of many others; 
Whereas the people of Egypt have been subjected to several other deadly terrorist attacks over the past years; and 
Whereas President George W. Bush called President Hosni Mubarak of Egypt to extend condolences on behalf of the American people for the loss of life: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest terms the terrorist attacks on Dahab and Northern Sinai, Egypt and other terrorist attacks directed against Egypt; 
(2)expresses its condolences to the families and friends of those individuals who were killed in the attacks and expresses its sympathies to those individuals who have been injured; 
(3)joins with President George W. Bush in expressing the solidarity of the people and Government of the United States with the people and Government of Egypt as they recover from these cowardly and inhuman attacks; and 
(4)expresses its readiness to support the Egyptian authorities in their efforts to bring to justice those individuals responsible for the recent attacks in Egypt and to pursue, disrupt, undermine, and dismantle the networks which plan and carry out such attacks. 
 
Karen L. HaasClerk.
